Citation Nr: 0109812	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-09 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left arm disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1942 to September 1943, appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran's left arm disability did not increase in 
severity or chronically worsen during his military service.


CONCLUSION OF LAW

A left arm disorder was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1153, 1154 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's August 1998 claim for 
service connection of a left arm disorder.  Specifically, the 
veteran claims that an in-service injury aggravated his 
preexisting left arm disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases are presumed to have been incurred 
during service if they become manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Where an injury or disease is found to have existed prior to 
service, it may still be service connected if it was 
aggravated by the veteran's military service.  A preexisting 
injury or disease is considered to have been aggravated by 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; and 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the evidence of record 
pertaining to manifestations of the disability prior to, 
during and after service does not show that the disability 
increased during service. See 38 C.F.R. § 3.306(b).  Thus, in 
deciding a claim of aggravation, the Board must first 
determine whether there has been any measured worsening of 
the disability during service, and then whether any such 
worsening constitutes an increase in disability.  See Browder 
v. Brown, 5 Vet. App. 268, 271 (1993); and Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).

A review of the medical evidence reveals a September 1942 
report of an induction physical.  The report lists as a 
defect an old laceration of the left forearm, which was not 
considered service disqualifying.  Service medical records 
show that in December 1942 the veteran sought treatment for 
swelling of the left hand.  At that time an x-ray was 
performed which showed no evidence of any old fracture, but 
did show a suspicious roughening of the mid-ulnar cortex.  A 
clinical record brief dated in December 1942 presents a final 
diagnosis of an incised wound on the lateral side of the left 
forearm midway between the wrist and the elbow, that was 
moderately severe, and accidentally incurred when the veteran 
was working on a thrashing machine on the family farm sixteen 
years earlier.  Another service medical record relates a 
history of the veteran falling and striking his left arm 
while carrying a rifle through an obstacle course during 
training.  The records do not relate any treatment received 
at the time of that injury.  At the time of the previously 
mentioned service medical record the veteran gave a history 
of swelling, coldness, numbness and paralysis of the left 
hand the morning after this incident.

The evidence shows that two Medical Evaluation Boards (MEB) 
were conducted to evaluate the veteran-one in May 1943 and 
another in August 1943.  The May 1943 MEB stated a brief 
medical history of an, "old fracture left forearm, compound, 
1931, South Dakota.  Arm caught in binder machine.  Deformity 
and limitation of supination.  Injured it again three weeks 
ago, still sore.  Minor bumps and bruises cause prolonged 
pain and disability."  The final diagnosis was listed as an 
injury, secondary to a fracture of the left forearm incurred 
in an accident in South Dakota 1931.  The MEB found the 
veteran fit for limited service.  The second MEB, in August 
1943, determined that the veteran did not meet the minimum 
standards for induction in light of his having been diagnosed 
with conversion type hysteria manifested by a partial loss of 
sensation and function of the left forearm and hand.  

An August 1943 service medical record noted that, while 
awaiting discharge, the color and strength of the veteran's 
hand and arm were good and the veteran could use his arm 
freely when he so desired.  In the September 1943 discharge 
physical examination report the only listed wound, injury or 
disease is hysteria incurred in childhood.  Laceration of 
muscles of the left forearm is noted in the remarks section 
of that report.

The evidence of record does not include any post-service 
treatment records relating to the claimed disability.  The 
evidence does, however, include a November 1998 written 
statement of the veteran's spouse relating that the veteran's 
left arm jerks when he sleeps, that he has always been a 
restless sleeper, and that he takes a lot of Ascripton, 
Tylenol and Maalox.  

At the May 2000 hearing the veteran testified to the extent 
of the pre-service injury.  In particular, he related that he 
was taken to the hospital and muscles were cut out of his 
arm.  A tube was laid into the cut and left there for at 
least a week so that they could shoot "rubbing or alcohol or 
some medicine through there to keep the wound clean."  The 
veteran also related that the left arm healed and he was able 
to perform the regular duties of a farm hand, to include 
pitching hay and manure and other odds and ends.  The veteran 
commented that after leaving the service his arm would ache 
when used, and if he worked too much or pulled or pushed too 
hard it would cause him pain at night.  The veteran testified 
that after leaving the service, he had never seen a private 
doctor for his arm.  He also stated that his arm had not 
gotten worse or better since service.

As a preliminary matter, the Board has carefully examined the 
impact of the Veterans Claims Assistance Act of 2000 (VCAA)-
setting forth certain requirements for assisting a veteran in 
developing the facts pertinent to a claim-on this veteran's 
claim of service connection.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  One such requirement is that a VA examination 
be provided to a veteran when necessary to render a decision.  
According to the VCAA, such an examination is necessary when 
the record contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service, but the 
medical evidence is insufficient to make a decision on the 
claim.  Id. At 2099 (to be codified as amended at 38 U.S.C. 
§ 5103A).  The Board acknowledges that in this case, the 
veteran expressly requested that a VA examination be provided 
and one was not.  The Board finds, however, that there is no 
evidence that the veteran has a current disability that may 
be associated with his active service.  Significantly, 
considering that the veteran has expressly limited his claim 
to aggravation of a pre-existing disability, the Board finds, 
as is discussed in more detail below, that the veteran's 
service medical records contain no evidence that the 
veteran's left arm was chronically aggravated during service, 
beyond the natural progress of the disorder.  Thus, the Board 
finds that a VA examination is not necessary in this case.

With respect to the remaining provisions under the VCAA, the 
Board finds that in light of the veteran's hearing testimony 
that he was not treated for the left arm condition after 
leaving the service, there are no pertinent outstanding 
treatment records to obtain.  Thus, the Board is of the view 
that the RO has satisfied the obligations under the VCAA to 
assist the veteran in obtaining relevant records.

Furthermore, the veteran was given adequate notice of what 
evidence was needed to substantiate his claim.  By letter 
dated in October 1998 the RO advised the veteran, among other 
things, regarding how to show a continuing disability.  In a 
cover letter to the March 2000 rating decision, the RO 
invited the veteran to provide evidence demonstrating a 
permanent residual or chronic disability.  The hearing 
officer in May 2000 plainly informed the veteran about well-
grounded claims, to include stating that "there has to be 
current medical evidence of a diagnosed disability...up to this 
point the VA has said to you, they said, '[veteran] we're not 
seeing that yet.  We're not seeing the well-grounded claim."  
While the RO informed the veteran of the evidence in the 
context of how to establish a well-grounded claim-a 
threshold determination eradicated by the Act-since the 
basic elements to make out a successful claim on the merits 
are essentially the same as those that were employed to well-
ground a claim, the Board finds that the veteran was fully 
informed of what was needed to support his claim.  

Given the above conclusions, the Board finds that while this 
law was enacted during the pendency of this appeal, and thus, 
has not been considered by the RO, there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the veteran focuses the scope of his 
claim, to aggravation of a pre-existing left arm condition.  
Specifically, both the veteran's August 1998 claim and the 
March 2000 notice of disagreement indicate such.  For 
example, in the veteran's notice of disagreement, he states 
"I do not disagree that this condition did exist prior to my 
entrance to the military, it is my contention that my service 
caused an aggravation to this condition."  Likewise, the 
veteran testified, in substance, during the hearing that his 
pre-existing injury was aggravated by his having fallen while 
maneuvering through an obstacle course that was part of his 
service training.  In as much as the veteran has so 
constructed his claim, the Board will also focus its review 
to the question of aggravation.  

In that light, the Board has thoroughly examined the evidence 
of record and finds that the veteran's pre-existing left arm 
disability did not increase during his service.  To begin 
with, the Board observes that the evidence does not suggest 
that the in-service injury was of a chronic and severe 
nature.  In this regard, while there is evidence that the 
veteran sought in-service treatment for swelling of his left 
arm prior to his in-service injury, there is no evidence that 
he sought treatment contemporaneous with the in-service 
injury of his left arm.  The Board notes that the only 
references to this incident in the service medical records is 
in a history provided by the veteran some three and one-half 
months later to a medical examiner, and in the May 1943 MEB 
documentation.  Neither reference suggests that any treatment 
was sought by the veteran at the time of the incident.

In addition, the Board notes that the report of the veteran's 
discharge examination reflects no increase in the severity of 
his left arm condition at the point of discharge.  In 
contrast to the induction examination report, the discharge 
examination report does not even list the left arm disorder 
as a defect.  Rather, it notes the condition only in the 
remarks section and notes no symptoms of pain or swelling.  
The Board also finds especially persuasive the evidence that 
at the time of discharge, the color and strength of the 
veteran's hand and arm were good and the veteran could use 
his arm freely when he so desired.  Given these facts, the 
Board finds that the in-service injury (due to a fall) was 
not chronic, but of an acute and transitory nature and had 
resolved prior to the veteran being discharged from the 
service.  Considering all the evidence of record the Board 
finds that the veteran's disorder did not worsen during 
service, the pre-existing disability did not increase, and 
therefore, the disorder was not aggravated by his service.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A left arm disorder was not aggravated by active military 
service, and the claim for service connection is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

